Quinn, Judge
(dissenting):
In an analysis of cases dealing with testimony by a witness allegedly "tainted” by an illegal search, the Court of Appeals for the Second Circuit rejected the premise that an unlawful search in the course of an investigation of an accused gives him "life-long immunity from investigation and prosecution simply because a violation of the Fourth Amendment first indicated to the police that . . . [the accused] was not the law-abiding citizen he purported to be.” United States v Friedland, 441 F2d 855, 861 (1971), cert. denied, 404 US 867 (1971), 404 US 914 (1971). I agree with that statement. I also agree with Judge Learned Hand’s observation, in an earlier case, that under the exclusionary rule, the Government must show that it has not used information illicitly obtained, "either as evidence, or as the means of procuring evidence,” but it is not required to prove that "the informa*442tion has not itself spurred the authorities to press an investigation which they might otherwise have dropped.” United States v Nardone, 127 F2d 521, 523 (2nd Cir 1942), cert. denied, 316 U S 698 (1942).
Here, the information obtained in the search of the accused’s room merely kept the investigation against him alive. I know of no constitutional right of the accused violated by a continuation of the investigation. The witness Jones was discovered in the course of the continued investigation, and he agreed to testify. In my opinion, his testimony was not "tainted” by the earlier misconduct of the enforcement authorities. I would, therefore, affirm the decision of the Court of Military Review.